Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 11, 2017

The Court of Appeals hereby passes the following order:

A17I0260. JEFFREY H. DUVALL et al. v. JON WILEY CRONIC et al.

      Plaintiffs Jon Wiley Cronic and K & J & Co., Inc. filed an action against
Defendants Jeffrey H. Duvall and Duvall Ford Company (the “Duvall Defendants”),
alleging conversion and seeking punitive damages. The Duvall Defendants filed an
answer and counterclaim, seeking damages under the RICO statute. The parties filed
cross-motions for partial summary judgment. The trial court granted partial summary
judgment on plaintiffs’ conversion claim and denied summary judgment on the
parties’ remaining claims. The trial court issued a certificate of immediate review,
and the Duvall Defendants filed this application for interlocutory review.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. See City of Demorest v. Town of Mt.
Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App.
826, 827-828 (386 SE2d 884) (1989). We will grant a timely application for
interlocutory appeal if the order complained of is directly appealable and the
applicant has not already filed a timely notice of appeal. See Spivey v. Hembree, 268
Ga. App. 485, 486 n.1 (602 SE2d 246) (2004). Accordingly, this interlocutory
application is hereby GRANTED. The Duvall Defendants shall have ten days from
the date of this order to file a notice of appeal in the trial court. If they have already
filed a timely notice of appeal from the order at issue here, they need not file a second
notice. The clerk of the trial court is directed to include a copy of this order in the
record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 07/11/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.